Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 26, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147860(88)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  THE SERVICE SOURCE, INC., and THE
  SERVICE SOURCE FRANCHISE, LLC,
            Plaintiffs-Appellees,
                                                                    SC: 147860
  v                                                                 COA: 301013
                                                                    Lenawee CC: 09-003258-CK
  DHL EXPRESS (USA), INC.,
             Defendant-Appellant.
  __________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their appeal brief and appendix is GRANTED. The brief and appendix will be
  accepted as timely filed if filed on or before September 5, 2014.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 26, 2014
                                                                               Clerk